Citation Nr: 0021386	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-08 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension with 
ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1947. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  The 
development requested by the Board in its May 1998 remand has 
been substantially accomplished, and this case is now ready 
for appellate review of the issue listed on the title page.  


FINDING OF FACT

There is no competent evidence of record demonstrating that 
the veteran has a current disability due to hypertension or 
ischemic heart disease that is etiologically related to 
service.  


CONCLUSION OF LAW

A well-grounded claim for entitlement to service connection 
for hypertension with ischemic heart disease has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There are some disabilities, including hypertension and 
cardiovascular disease, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v.  Derwinski, 1 Vet. App. 78 (1990).  The evidentiary 
assertions by the veteran are to be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertions are inherently 
incredible or are beyond the competence of the person making 
the assertions.  See King v. Brown, 5 Vet. App. 19 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has stated that medical evidence showing a nexus 
between present disability and in-service pathology is 
required to form a well-grounded claim for service 
connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995).  
While it has been claimed by the veteran that there is a 
nexus between current disability due to hypertension with 
ischemic heart disease and service, there is no competent 
objective evidence showing a nexus between any such 
disability and in-service events or pathology.  The veteran 
is not competent to establish the required medical nexus.  As 
such, the claim for service connection for hypertension with 
ischemic heart disease is not well grounded and must 
therefore be denied.

Summarizing the relevant evidence of record, the service 
medical records, including the November 1947 separation 
examination, do not reflect hypertension or cardiovascular 
diseases.  Blood pressure was recorded at 122/80 and 124/80 
at the separation examination.  

The pertinent post-service evidence includes reports from 
treatment for hypertension, coronary artery disease and other 
cardiorespiratory pathology.   However, as indicated above, 
there is no clinical evidence linking a cardiovascular 
disability to service.  The first clinical evidence of record 
is not dated until March 1974, at which time the veteran was 
treated for chest pain that was attributed to a duodenal 
ulcer rather than a cardiovascular disorder.  These reports 
indicated that the veteran had hypertension for several 
years, but that he had discontinued medication prescribed for 
this condition on his own in December of 1973.  Treatment for 
chest pain in 1978 also revealed no cardiac pathology, and 
the pain was again attributed to peptic ulcer disease.  The 
veteran's blood pressure was measured at 110/80 at that time.  
While hypertension and coronary actasia was diagnosed in 
March 1980, it was indicated that these conditions were of 
recent onset.   

At his February 1996 hearing, the veteran contended that he 
had hypertension during service.  He testified that he was a 
pharmacist's assistant during service, and that one of his 
fellow pharmacists measured his blood pressure without 
recording it in the service medical records.  The veteran 
testified that because he was a pharmacist's assistant, he 
often treated himself without documenting the treatment.  He 
also contended that the hypertension was the result of 
exposure to the chemical DDT during service in Guadalcanal.  
He reported having been prescribed medication for his 
hypertension shortly after service by a doctor who is now 
deceased.   

While the contentions and testimony presented by and on 
behalf of the veteran have been considered, absent any 
independent supporting clinical evidence "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  There is no 
objective evidence supporting the assertions of the veteran, 
and the earliest objective evidence of a cardiovascular 
disorder, as indicated above, is dated well after service.  
There is no clinical report of record reflecting that 
medication, or other treatment, for hypertension or any other 
cardiovascular disorder was provided to the veteran within 
one year of separation from service.  

With regard to the contention that the veteran's duties as a 
pharmacist's assistant resulted in the lack of in-service 
documentation of hypertension, the fact that the November 
1947 separation examination did not show or indicate 
hypertension, or any other cardiovascular disorder, combined 
with the lack of "nexus" evidence, precludes a grant of 
service connection.  Accordingly, the Board must find the 
claim for entitlement to service connection for hypertension 
with ischemic heart disease to be not well-grounded.  Caluza, 
7 Vet. App. at 498, 506 (1995); Edenfield, 8 Vet. App. at 
384, 388.

The Board, in finding the claim for service connection at 
issue to be not well grounded, has considered the obligation 
of the RO under 38 U.S.C.A. § 5103(a) and the holding in 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995) to advise 
the veteran of the evidence needed to complete his 
application when he has failed to present a well-grounded 
claim.  The Board concludes that this obligation to the 
veteran was fulfilled by the RO to the extent that it 
notified the veteran in the September 1999 supplemental 
statement of the case of the evidence required for a well-
grounded service connection claim.  Moreover, the RO has 
undertaken extensive development subsequent to the May 1998 
Board remand, and there is no indication that there are 
medical reports that are available which would show the 
required nexus between hypertension with ischemic heart 
disease and symptomatology or pathology incurred during 
service.      

The Board also notes that the RO denied the claim for service 
connection for  hypertension with ischemic heart for 
essentially the same reasons as set forth above.  
Thus, there is no prejudice to the veteran resulting from the 
Board's determination that this claim is not well-grounded as 
he has been informed as to the evidence needed to support 
this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993). 




	(CONTINUED ON NEXT PAGE)



ORDER

The claim for entitlement to service connection for 
hypertension with ischemic heart disease is not well grounded 
and is therefore denied.  



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

